16 So. 3d 1056 (2009)
James MARTIN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-6314.
District Court of Appeal of Florida, First District.
September 14, 2009.
Nancy A. Daniels, Public Defender, Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Thomas H. Duffy, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
At issue in this appeal is whether the trial court erred in failing to appoint conflict-free counsel to represent Appellant on *1057 his motion to withdraw plea before sentencing. As the State properly concedes, Appellant and his public defender had an apparent conflict of interest, and the trial court erred in not appointing conflict-free counsel to represent Appellant on the motion. See Zeiszler v. State, 765 So. 2d 128 (Fla. 1st DCA 2000); Holifield v. State, 717 So. 2d 69 (Fla. 1st DCA 1998); Roberts v. State, 670 So. 2d 1042 (Fla. 4th DCA 1996). Accordingly, we reverse the trial court's denial of Appellant's motion to withdraw plea and remand the case for the appointment of conflict-free counsel and reconsideration of the motion.
REVERSED and REMANDED.
WOLF, PADOVANO, and THOMAS, JJ., concur.